Dissenting Opinion by
Mr. Justice Bell:
Ten months ago a unanimous Court approved (in General Building Contractors’ Assn. v. Local Union No. 542, 370 Pa. 73, 87 A. 2d 250) an injunction to restrain a threatened breach of a collective bargaining agreement by a party thereto; today we refuse to enjoin persons who induce an actual breach of a collective bargaining agreement by a party thereto, even though such agreement contains a no-strike, no work-stoppage pledge. To say that the Court can enjoin one of the parties to a contract who is about to breach it, but cannot enjoin a person who induces him to breach it, just does not make sense. It is also contrary to equity, contrary to legal principles, and contrary to the authorities.
The crux of this ease is that the picketing was conducted to induce a breach of a contract which binds the parties not to strike or stop work during the life of the contract; and hence was obviously for an unlawful purpose. “Prevention of violation of obligations contained in a contract by injunctive relief is a power traditionally exercised by courts of this Commonwealth” : General Building Contractors’ Assn. v. Local Union 542, 370 Pa., supra.
The majority opinion admits that the Court could enjoin the pickets if they were plaintiff’s employees, but holds it cannot if they are strangers (i.e., not under contract with plaintiff)-.- The legality or illegality of picketing is not dependent, as the majority opinion holds, upon whether the pickets are employees *17501“ strangers. Peaceful picketing for a lawful purpose and conducted in lawful manner is protected by the decisions of the Supreme Court of the United States and of this Court, irrespective of whether the picketing is by strangers or by employees: Thornhill v. Alabama, 310 U. S. 88; Carlson v. California, 310 U. S. 106; A. F. of L. v. Swing, 312 U. S. 321; Wortex Mills, Inc. v. Textile Workers Union, 369 Pa. 359, 85 A. 2d 851.
On the other hand, unlawful picketing, and peaceful picketing for an unlawful purpose or conducted in an unlawful manner are subject to the jurisdiction of State Courts and under proper circumstances may be enjoined, irrespective of whether the picketing is by employees or by strangers: Hughes v. Superior Court of California, 339 U. S. 460; Bakery & Pastry Drivers & Helpers Local v. Wohl, 315 U. S. 769; Giboney v. Empire Storage & Ice Co., 336 U. S. 490; Carpenters & Joiners Union v. Ritter’s Cafe, 315 U. S. 722; Building Service Union v. Gazzam, 339 U. S. 532; Wilbank v. Chester & Delaware Counties Bartenders, etc., 360 Pa. 48, 60 A. 2d 21; Phillips et al. v. United Brotherhood of Carpenters, etc., 362 Pa. 78, 66 A. 2d 227; Wortex Mills, Inc. v. Textile Workers Union, 369 Pa. 359, 85 A. 2d 851.
What are the facts? The American Brake Shoe Company, a corporation of the State of New York, filed a bill for an injunction against District Lodge 9 of the International Association of Machinists, its business agent and pickets, all of whom represented a union of employees in a plant owned or operated by American Brake Shoe Company in St. Louis, Missouri. The defendants (who, the majority say, are a separate union from that at Meadville) are engaged in a strike at the St. Louis plant of the American Brake Shoe Company and are picketing the plaintiff’s plant *176at Meadville, with, whom, they have no contract and no controversy.
Lodge 1385 of District 82 of the International Association of Machinists entered into a collective bargaining agreement with “Meadville Pennsylvania Plant, National Bearing Division, American Brake Shoe Company, by C. S. Ban, Superintendent”. The agreement specifically prohibited strikes and work-stoppages. The St. Louis union, its business agent and pickets established a peaceful picket line at Meadville; appealed to the employees of the Meadville Plant to respect the picket line; two-thirds of the employees stopped work; as a result of this, production and the business of the plant were virtually terminated during the picketing. There was absolutely no controversy or labor dispute between the parties to the Meadville contract, namely the Meadville Pennsylvania Plant and its employees, who were represented by Lodge 1385 of District 82. The object and purpose of the picketing was to induce the employees of the International Association of Machinists at the Meadville plant to violate and breach their collective bargaining agreement; to induce strikes and work-stoppages by members of that union in violation of their valid subsisting employment agreement; and to coerce a New York corporation into making a new agreement with the former employees of its plant in St. Louis, Missouri. The actions of the defendants obviously and unquestionably caused irreparable damage to the plaintiff and at least two of the objectives of the picketing were unlawful.
Irreparable damage, from time immemorial, has been a sufficient ground to invoke the jurisdiction and powers of a Court of Equity. 30 C.J.S., Equity, sec. 39, p. 362; Act of June 16, 1836, P. L. 784; General Building Contractors’ Assn. v. Local No.542, 370 Pa., supra.
*177Courts of Equity protect contract rights by enjoining acts or conduct by outsiders to induce a breach of contract by one of the contracting parties: American League Baseball Club of New York, Inc. v. Pasquel, et al., 63 N. Y. S. 2d 537 (where the Mexican Baseball League and its officers were enjoined front attempting to induce members of the New York Yankees to break their contracts); Beekman v. Marsters, 195 Mass. 205 (where defendant, a third party, was enjoined from attempting to induce a corporation to breach its contract with plaintiff); Hitchman Coal & Coke Co. v. Mitchell, 245 U. S. 229 (where a union and its agents, who were third parties, were enjoined from attempting to persuade an employee to breach his contract with his employer); Flaccus v. Smith, 199 Pa. 128, 48 A. 894; and Kraemer Hosiery Co. v. American Federation of Hosiery Workers, 305 Pa. 206, 157 A. 588, (in each of which a Court enjoined a stranger or third party who was not an employee of the company from peaceful picketing to induce a breach of a subsisting contract which at that time was valid).
In recent years the rights of working men to organize and to collectively bargain for higher wages and better conditions have been recognized by Congress and by various State legislatures to be in need of protection. Labor unions have now become giants — the most powerful giants in America — and with their growth and stature they have not only obtained rights and privileges granted to no other group of American citizens, but they have also incurred certain basic responsibilities common to all Americans alike, one of which is to live up to their contracts.
In the instant case there was, we repeat, no controversy or labor dispute between the parties to this contract, viz., plaintiff and Local Lodge 1385. The majority are therefore impaled upon the horns of a *178dilemma. If they take the position that there is no controversy or labor dispute, the prohibitions against injunctions in labor disputes contained in the Act of June 2, 1937, P. L. 1198, are inapplicable. If on the other hand, there is a labor dispute, injunctions are not prohibited and the Act of 1937 is not applicable because of the Act of June 9, 1939, P. L. 302, which amended sec. 4 of the Act of June 2, 1937, to provide: “Provided, however, That this act shall not apply in any case — (a) Involving a labor dispute . . . which is in disregard, breach, or violation of, or which tends to procure the disregard, breach, or violation of, a valid subsisting labor agreement* arrived at between an employer and . . . the employes . . .”
For purposes of argument we shall assume, as the majority opinion does, that a labor dispute exists. Since the picketing sought to be enjoined unquestionably “tends to procure the disregard, breach, or violation of, a valid subsisting labor agreement”, the Act of 1937, as amended by the Act of 1939, is entirely inapplicable and a Court of Equity has all the powers it organically possesses, unaffected and unfettered by the aforesaid Acts of 1937 and 1939.
What then is the jurisdiction and what are the powers of a Court of Equity in cases of peaceful picketing where irreparable damage occurs or is threatened, and especially where the picketing is for an unlawful purpose?
In Hughes v. Superior Court of California, 339 U. S. 460, a State Court was sustained which enjoined peaceful picketing to force an employer to hire the same proportion of negro employees as it had negro customers. The Supreme Court of the United States held that the injunction did not violate a picket’s right of freedom *179of speech as guaranteed by the Constitution and that even peaceful picketing in violation of the judicially declared policy of the State (namely there should be no discrimination in employment) could be enjoined by a State Court since it was for an unlawful purpose. Mr. Justice Frankfurter, delivering the opinion of the Court said: “ ‘The domain of liberty, withdrawn by the Fourteenth Amendment from encroachment by the states,’ Palko v. Connecticut, 302 U. S. 319, 327, no doubt includes liberty of thought and appropriate means for expressing it. But while picketing is a mode of communication it is inseparably something more and different. Industrial picketing ‘is more than free speech, since it involves patrol of a particular locality and since the very presence of a picket line may induce action of one kind or another, quite irrespective of the nature of the ideas which are being disseminated.’ Mr. Justice Douglas, joined by Black .and Murphy, JJ., concurring in Bakery & Pastry Drivers & Helpers Local v. Wohl, 315 U. S. 769, 775, 776. Publication in a newspaper, or by distribution of circulars, may convey the same information or make the same charge as do those patrolling a picket line. But the very purpose of a picket line is to exert influences, and it produces consequences, different from other modes of communication. ... It has been amply recognized that picketing, not being the equivalent of speech as a matter of fact, is not its inevitable legal equivalent.* Picketing is not beyond the control of a State if the manner in which picketing is conducted or the purpose which it seeks to effectuate gives ground for its disallowance. See Dorchy v. Kansas, 272 U. S. 306; Milk Wagon Drivers Union *180v. Meadowmoor Dairies, Inc., 312 U. S. 287; Hotel and Restaurant Employees’ International Alliance v. Wisconsin E. R. B., 315 U. S. 437; Carpenters & Joiners Union v. Ritter’s Cafe, 315 U. S. 722; Giboney v. Empire Storage & Ice Co., 336 U. S. 490. ‘A state is not required to tolerate in all places and all circumstances even peaceful picketing by an individual.’ Bakery & Pastry Drivers & Helpers Local v. Wohl, supra at 775.”
In Carpenter Union v. Ritter’s Cafe, 315 U. S. 722, Ritter, who employed union labor in his cafe, contracted with X to erect a building for him which would have no connection with the cafe. X employed non-union labor. A union peacefully picketed the cafe. A State Court granted an injunction holding that the picketing violated a state anti-trust act. The Act and the injunction were sustained by the Supreme Court which specifically held that they did not violate the First or Fourteenth Amendments.
In the recent case of Building Service Employees v. Gazzam, 339 U. S. 532, representatives of a union were enjoined by a State Court from peacefully picketing a small hotel which employed non-union men. The object of the picketing was to compel an employer to coerce his employees to join the union which was prohibited by the State’s little Norris-LaGuardia Act. The Supreme Court** sustained the constitutionality of the state law and the validity of the injunction and specifically held that neither constituted an abridgment of the right of free speech under the First or Fourteenth Amendments.
In Giboney v. Empire Storage & Ice Co., 336 U. S. 490, a State Court enjoined officers of a labor union *181from picketing plaintiff’s place of business in order to force him to agree to stop selling ice to non-union peddlers. Missouri had an anti-trade restraint law. The union contended that because the picketing was peaceful and merely attempted peacefully to publicize truthful facts about a labor dispute, it was protected by the Constitution as an exercise of freedom of speech, and the injunction could not be sustained.* The Supreme Court rejected these contentions and said: “It rarely has been suggested that the constitutional freedom for speech and press extends its immunity to speech or writing used as an integral part of conduct in violation of a valid criminal statute. . . . Appellants also rely on Carpenters Union v. Ritter’s Cafe, 315 U. S. 722, and Bakery Drivers Local v. Wohl, 315 U. S. 769, decided the same day. Neither lends support to the contention that peaceful picketing is beyond . . . control. The Court’s opinion in the Bitter case approvingly quoted a part of the Thornhill opinion which recognised broad, state powers over industrial conflicts. In the Wohl case, the Court’s opinion at p. 775 . . . said that ‘A state is not required to tolerate in all places . . . even peaceful picketing by an individual.’ A concurring opinion in the Wohl case, at pp. 776-777, pointed out that picketing may include conduct other than speech, conduct which can be made the subject of restrictive legislation. No opinions relied on by petitioners assert a constitutional right in picketers to take advantage of speech or press to violate valid laws designed to protect important interests of society.’ ”
*182Numerous other decisions of the Supreme Court which sustain injunctions by State Courts against peaceful picketing are set forth in Wortex Mills, Inc. v. Textile Workers Union, 369 Pa., supra.
Pennsylvania has similarly held that picketing may be enjoined by a State Court where it is unlawful, or where, even though peaceful, it is for an illegal or unlawful purpose or object, or where it is conducted in an unlawful manner. Wilbank v. Bartenders Union, 360 Pa. 48, 60 A. 2d 21; Phillips et al. v. United Brotherhood of Carpenters, etc., 362 Pa. 78, 66 A. 2d 227; Wortex Mills, Inc. v. Textile Workers Union, 369 Pa. 359, 85 A. 2d 851. Cf. also: General Building Contractors’ Assn. v. Local Union 542, 370 Pa. 73, 87 A. 2d 250.
In Wilbank v. Bartenders Union, 360 Pa., supra, an injunction to restrain peaceful picketing which was intended to coerce an employer to force his employees to join a union was sustained since the picketing was for an unlawful purpose. Mr. Justice Linn said (page 50) : “Defendants contend (1) that equity has no jurisdiction because the Labor Relations Act provides a remedy, (2) that as a proceeding was pending before the Labor Relations Board, comity required the dismissal of the bill, (3) that equity cannot enjoin peaceful picketing for organizational purposes, (4) the picketing did not constitute a secondary boycott.
“The controlling question is whether the picketing which was prohibited was for an unlawful purpose. If the purpose was unlawful the case presented was within the general equity jurisdiction of the court, unrestricted either by the Labor Anti-Injunction Act of 1937, P. L. 1198, 43 PS §206a, as amended in 1939, P. L. 302, 43 PS §206d, or by the Labor Relations Act of 1937, P. L. 1168, 43 PS §211.1. An injunc*183tion restraining unlawful picketing is not an infringement of the constitutional guaranty of free speech.”
In Wortex Mills, Inc. v. Textile Workers Union, 369 Pa., supra, we said (page 369): “Á State Court may enjoin unlawful picketing or picketing which is conducted in an unlawful manner or for an unlawful purpose. ... it is well established that the method or conduct or purpose or objective of the picketing may make even peaceful picketing illegal.”
Mr. Justice Chidsey, speaking for a unanimous Court, in General Building Contractors’ Assn. v. Local No. 542, 370 Pa., supra, enjoined a union from breaching a collective bargaining agreement and said (pages 79-82) : “The subject matter of the instant action is a collective bargaining agreement and the power of the court invoked is the power to require adherence to such agreement, to prevent a breach thereof and to prevent irreparable damage to a party to that contract. . . . Evidence of irreparable damage threatened and imminent . . . justifies intervention of a court of equity to preserve contractual rights .... Federal legislation claimed to be applicable does not concern itself with the exercise of equitable jurisdiction here exerted. ... It does not follow, however, that assertion of power over labor disputes and employe-employer relations deprived state courts of equity from exercising their traditional power to require performance of solemn contractual duties and, by injunctive relief, to prevent irreparable damage which would be brought about by failure to perform such duties. . . . There does not exist any repugnance or conflict, direct or indirect, between the exercise of jurisdiction by a court of equity as in the instant case and the Labor Management Relations Act and the Norris-LaGuardia Act. There are no statutes which would curtail the exercise of jurisdiction by the Court in the circumstances here presented. Preven*184tion of violation of obligations contained in a contract by injunctive relief is a power traditionally exercised by courts of this Commonwealth.”
The peaceful picketing in this case was undoubtedly for one or more unlawful purposes — (1) to causé the union and the employees of the plaintiff to violate their written contract which contained a pledge of no strikes and no work-stoppage, and (2) to cause the company irreparable damage, (3) to violate the policy of the Commonwealth of Pennsylvania which upholds and protects contracts, and (4) to coerce the company into an agreement in St. Louis, Missouri. It is well established that the illegal or unlawful purpose need not be the sole object of the picketing: Carpenters & Joiners Union v. Ritter’s Cafe, 315 U. S. 722; Building Service Union v. Gazzam, 339 U. S. 532; Giboney v. Empire Storage & Ice Co., 336 U. S. 490; and since several of the purposes or objects were unlawful, the picketing must be restrained.
For these reasons I would reverse the judgment of the Court below and remand the case to that Court with directions to enter a permanent injunction, and to make such other order or grant such additional relief as may seem meet, consistent with this opinion.
Mr. Justice Allen M. Stearne joins in this dissenting opinion.

 Italics throughout, ours.


 In Building Service Employees v. Gazzam, 339 U. S. 532, 537, the Court said: “. . . picketing is more than speech and establishes a locus in quo that has far more potential for inducing action or nonaction than the message the pickets convey, . . .”


 Parenthetically, the Court also found there was no labor dispute.


In that ease about 85% of the truck drivers working for plaintiff’s customers were members of labor unions and these union truck drivers refused to cross the picket line or to deliver goods to or from plaintiff’s place of business.